Title: To James Madison from William Lee, 10 October 1807
From: Lee, William
To: Madison, James



Duplicate.
Sir
Bordeaux October 10: 1807.

The Ship George Washington Captain Hidelius of Philadelphia arrived here on the 14 August from Plymouth in England where she had been conducted by a British Ship of War who captured her at the mouth of this river.  Application was immediately made to the Director General of the Customs for permission to enter this Ship which was refused.  Another application was made by my advice through General Armstrong which proved equally unsuccessful, and the Ship was ordered out.  One of the Owners of the Cargo of this Ship after the last decision presented a petition to the Emperor (a copy of which I have the honor to enclose) which though containing many truths is couched in such terms as gave offence and produced not only an order to arrest the author and the Ship but also for the strict and rigid execution of the Decree of the 21 November last.
The Ship had very fortunately left the Roads of this River about one hour before the Officer arrived there to seize her.  With great Respect I am Sir Your Obedient Servt.

Wm. Lee

